Opinion by
Linn, J.,
The question is whether the court below erred in refusing to open a judgment in ejectment entered against appellant pursuant to a warrant contained in a lease. On appellant’s petition, the court granted a rule to open, and after answer, heard the parties and their witnesses. This testimony, taken in open court, shows that prior to the expiration of the term, appellee, the lessor, proposed to appellant that if he wished another term the rent would be $75 per month instead of the amount payable during the current term; the lessee declined to accept the proposal, and also' refused to surrender possession. These proceedings resulted and were correctly disposed of by the court below: Williams v. Ladew, 171 Pa. 373, 376.
The order is affirmed.